Citation Nr: 1430915	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for an upper respiratory disorder, to include sinusitis and allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned in January 2013.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.

The issues certified to the Board in this case are entitlement to service connection for a right knee strain and entitlement to service connection for sinusitis.  As the Veteran has been diagnosed with other right knee disorders during the pendency of this appeal, has consistently described allergy symptoms in connection with his sinusitis claim, and has been diagnosed with allergic rhinitis, the Board has recharacterized the claimed disabilities as "a right knee disorder" and "an upper respiratory disorder, to include sinusitis and allergic rhinitis," so as to give the Veteran every consideration in conjunction with the current appeal.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's current right knee disorder is related to in-service right knee symptoms.  

2.  There is no clear and unmistakable evidence that the Veteran's upper respiratory disorder, to include sinusitis and allergic rhinitis, was not aggravated by service.  

3.  The Veteran's upper respiratory disorder, to include sinusitis and allergic rhinitis, manifested in service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a right knee disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The presumption of soundness has not been rebutted with regard to upper respiratory disorder, to include sinusitis and allergic rhinitis.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an upper respiratory disorder, to include sinusitis and allergic rhinitis, have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A current right knee disability is shown by the November 2011 VA examination diagnosing the Veteran with right knee strain and private medical evidence from October 2012 and April 2013 documenting chondromalacia, retropatellar arthritis, and severe cartilaginous disease in the patellofemoral compartment.  The Veteran reported and was treated for right knee pain with patellar crepitus several times during active service and was placed on profiles limiting his physical activity; he was diagnosed with chondromalacia patella and patellofemoral syndrome.  See May 1996, July 1996, and December 1997 service treatment records.  The Board concludes that this is sufficient to establish the second element of service connection, an in-service disease or injury.  

Regarding the third element of service connection, a nexus between the Veteran's condition and service, the November 2011 VA examiner reported that imaging studies did not show degenerative or traumatic arthritis, and diagnosed right knee strain.  She opined that the claimed condition is less likely than not caused by the claimed in-service injury, event, or illness.  In a January 2012 addendum opinion given after review of the claims file, the examiner explained that the service treatment records document treatment for uncomplicated knee strain and she did not locate documentation of chronic joint abnormality in the service treatment records.  

In October 2012, the Veteran saw his treating private physician, Dr. Maddox, with continued problems with chondromalacia and retropatellar arthritis.  Dr. Maddox noted that x-rays showed "significant irregularities on the posterior surface of the patella compatible with retropatellar arthritis."  Dr. Maddox reviewed the Veteran's service treatment records and described in detail the history of chondromalacia and patellar crepitus.  Dr. Maddox provided an opinion that in the absence of any other issues such as problems before military service, accidents, or other injuries, which are not present, the current diagnosis of chondromalacia of the patella and retropatellar arthritis is most likely directly related to the issues experienced while the Veteran was in military service.  In an April 2013 letter, Dr. Maddox reported that an MRI showed severe cartilaginous disease in the patellofemoral compartment.  Dr. Maddox reiterated his opinion that the Veteran's symptoms date back to 1996 and that his current condition is related to symptoms experienced while in the military.  The Board concludes that there is an approximate balance of positive and negative evidence regarding a link between the Veteran's current right knee disorder and service.  Resolving reasonable doubt in the Veteran's favor, service connection for a right knee disorder is warranted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  

In the Veteran's December 1990 report of medical history, he listed that he is allergic to dust and marked that he has had hay fever.  However, the December 1990 enlistment examination indicates that nose and sinuses are normal, and the only defect noted is deficient vision.  A veteran is presumed to have been in sound condition when enrolled for service except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only conditions that are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  The Veteran is therefore presumed to have been in sound condition on entrance into service, with this exception of deficient vision, which was noted on his entrance examination.  The presumption of sound condition can only be rebutted by clear and unmistakable evidence that a disorder preexisted service and that it was not aggravated thereby.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran did not report allergy symptoms for approximately the first two years of service.  Among other things, the service treatment records show that the Veteran was diagnosed with seasonal allergies in August 1993.  He began receiving immunotherapy treatment in March 1995 because his allergy symptoms were not adequately controlled by other treatment.  In September 1998 the Veteran was diagnosed with bronchitis suspected to be due to allergy to molds and was placed on a profile ordering no working in cool, damp areas.  The Veteran was also treated for sinusitis in August 1994 and an August 1994 consultation request indicated severe allergies to "?" and repeated episodes of sinusitis.  In a July 2011 statement, the Veteran described that his allergies were just an annoyance when he entered service, but during his third and fifth year of service he "could not take anymore" and began receiving shots because of his worsening condition.  The Veteran's statements do not conflict with the service treatment records and the Board has no reason to doubt his credibility.  Under these circumstances, the Board cannot find that there is clear and unmistakable evidence that an upper respiratory disorder, to include sinusitis and allergic rhinitis, was not aggravated by service.  

Although the November 2011 VA examiner opined that allergic rhinitis clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression during service, the Board finds that her opinion is entitled to reduced probative weight and cannot carry the evidentiary burden required to rebut the presumption of soundness.  See Horn v. Shinseki, 25 Vet. App. 231, 234-235 (2012) (describing the clear-and-unmistakable standard as an "onerous" one and noting that once the presumption of soundness applies, the burden of proof remains with VA).  In a January 2012 addendum completed after reviewing the claims file, the examiner observed that the Veteran received usual treatment with Allegra and Nasacort in 1998.  She observed that there is no documentation in the service treatment records of severe symptoms caused by allergic rhinitis.  However, she did not comment on the Veteran's treatment with immunotherapy, the August 1994 consultation request that indicated "severe allergies," or the September 1998 bronchitis suspected to be due to mold allergy.  Also of note is a March 2013 statement from a private doctor indicating that the veteran had a history of allergy injections during active duty service and that "[u]pon discharge he was retested and shots continued through present."  This doctor also provided documentation of multiple environmental allergies and linked these symptoms to ongoing allergic rhinititis.  

Given the Veteran's credible statements regarding the history of his allergy symptoms, the service treatment records showing a period of no symptoms at entry to service followed by worsening symptoms as evidenced by the decision to pursue immunotherapy, and competent post-service evidence indicating treatment for allergies during service that has continued to the present day, the Board finds that it has not been shown by clear and unmistakable evidence that an upper respiratory disorder, to include allergic rhinitis, was not aggravated by service.  Therefore, the presumption of soundness has not been rebutted, the Veteran is presumed to have been in sound condition on entry into service, and an in-service injury or disease consisting of allergic rhinitis is established.  

The question of whether a service-connected upper respiratory disability should also encompass sinusitis is somewhat less clear.  Such a diagnosis is not indicated by the November 2011 VA examiner.  At a minimum, however, the Board finds that sinusitis, whether or not present currently, has been shown during the pendency of the appeal (noting that the Veteran's claim was received in September 2006).  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim; under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings).  Acute sinusitis was noted in an October 2006 private treatment record, and a June 2011 MRI showed inflammatory changes of the left sphenoid sinus with opacification.  Given this evidence, and the absence of evidence pointing towards a nonservice-related cause, the Board finds that it is at least as likely as not that the Veteran has had sinusitis during the pendency of the appeal and that, as with the allergic rhinitis, there is a causal link to service.  While it would have been helpful for the November 2011 VA examiner to have addressed the aforementioned private evidence in detail, the Board is satisfied that that the evidence in this case is at least in relative equipose and finds that a remand for further clarification is not needed.  Based upon the noted evidence, the Board's grant of service connection for an upper respiratory disorder shall include both allergic rhinitis and sinusitis.

As the Board has granted service connection for both a right knee disorder and an upper respiratory disorder including both allergic rhinitis and sinusitis, the appeal is granted in full.





ORDER

Entitlement to service connection for a right knee disorder is granted.  

Entitlement to service connection for an upper respiratory disorder, to include sinusitis and allergic rhinitis, is granted.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


